UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to NERIUM BIOTECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Canada 000-54051 14-1987900 (State or Other Jurisdictionof Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 11467 Huebner Road, Suite 175 San Antonio, Texas, 78230 (Address of Principal Executive Office) (Zip Code) (210) 822-7908 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the Registrant’s common stock as of December 14, 2012 is 35,667,396. 1 NERIUM BIOTECHNOLOGY, INC. INDEX TO FORM 10-Q FOR THE THREE AND NINE MONTH PERIODS ENDED SEPTEMBER 30, 2012 (EXPRESSED IN UNITED STATES FUNDS) Part I FINANCIAL INFORMATION Item 1 Financial Statements Interim Condensed Consolidated Financial Statements (Unaudited) 3 Interim Condensed Consolidated Balance Sheets (Unaudited) Interim Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) Interim Condensed Consolidated Statements of Changes in Stockholders’ Equity (Unaudited) Interim Condensed Consolidated Statements of Cash Flows (Unaudited) Notes to the Interim Condensed Consolidated Financial Statements (Unaudited) Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 23 Part II OTHER INFORMATION Item 1 Legal proceedings 24 Item 1A Risk Factors 24 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 Defaults upon Senior Securities 27 Item 4 Mine Safety Disclosures 27 Item 5 Other information 28 Item 6 Exhibits 28 2 Index Nerium Biotechnology, Inc. Part I Item 1. Financial Statements Interim Condensed Consolidated Balance Sheets (Unaudited) September 30 December 31 Assets Current assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable from related party (note 10) - Inventory (note 4) Prepaid expenses and deposits Total current assets Prepaid expenses relating to patents Equipment, net (note 5) Equity investment (note 6) - Total assets $ $ Liabilities Current liabilities Accounts payable - Accrued liabilities Advance from related party - Customer deposits Income taxes payable (note 15) - Total liabilities Stockholders’ Equity Preferred stock, no par value, unlimited, none issued andoutstanding - - Common stock, no par value, unlimited authorized, 35,667,396 (December 31, 2011 – 32,617,105) shares issued and outstanding (note 7) Additional paid in capital Accumulated comprehensive (loss) income ) Accumulated deficit ) ) Nerium Biotechnology, Inc. stockholders’ equity Non-controlling interests ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Going Concern and Economic Dependence (note 2) Commitments (note 11) Subsequent Events (note 16) The accompanying notes are an integral part of these interim condensed consolidated financial statements. 3 Index Nerium Biotechnology, Inc. Interim Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) For the three and nine month periods ended September 30, 2012 (Unaudited) Three months ended September 30 Nine months ended September 30 Revenue Sales (note 10) $ Other Cost of sales (note 11) Gross profit Operating expenses General and administrative (note 10) Research and development Stock-based compensation (note 8) Depreciation Foreign exchange loss (gain) ) - Total operating expenses Income (loss) from operations ) ) Earnings from equity investment (note 6) - - Net income (loss) before income taxes ) ) Provision for income taxes (note 15) - - Net income (loss) for the period ) ) Exchange difference on translating foreign operations ) 53 ) Comprehensive income (loss) for the period $ $ ) $ $ ) Basic earnings (loss) per common share $ $ ) $ $ ) Diluted earnings (loss) per common share $ $ ) $ $ ) Weighted-average common shares outstanding- basic Weighted-average common shares outstanding- diluted The accompanying notes are an integral part of these interim condensed consolidated financial statements. 4 Index Nerium Biotechnology, Inc. Interim Condensed Consolidated Statements of Changes in Stockholders’ Equity For the nine month period ended September 30, 2012 (Unaudited) Common Stock Preferred Stock Additional Paid -in Accumulated Other Comprehensive Non-controlling Accumulated Total Stockholders’ Shares Amount Shares Amount Capital Income (Loss) Interest Deficit Equity At December 31, 2011 $ - $
